DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 10,329,070. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claims 1, 4, 5, 8 and 9 are found in claims 1-4 and 6 of U.S. Patent No. 10,329,070 (see table below which illustrates the differences in bold). Claim 1 of the application correspond to claim 1 of the U.S. Patent No. 10,329,070, the features of claim 1 of the application are disclosed in claim 1 of U.S. Patent No. 10,329,070. The only difference between the application claim 1, and patented claim 1 lies in the fact that the patented claim includes more elements and are thus more specific (see table below). With respect to the limitation of claim 1 of the application which recites “to move the barrier assembly in a first direction to dispense the fluid from the insulated first fluid chamber into the second fluid chamber,  movement of the barrier assembly in the first direction is inherent (via the introduction of the dispensed volume of fluid into the second chamber). All the features of the application claim 4 are found in claim 3 of U.S. Patent No. 10,329,070 (see table below). All the features of the application claim 5 are found in claim 4 of U.S. Patent No. 10,329,070 (see table below). All the features of the application claim 8 are found in claims 1 and 6 of U.S. Patent No. 10,329,070 (see table below which illustrates the differences in bold). It is noted that the feature of the container including an inner liner and an outer container found in claim 8 of the application is found in claim 1 of the patent. All the features of the application claim 9 are found in claim 2 of U.S. Patent No. 10,329,070 (see table below). Since the application claims 1, 4, 5, 8 and 9 are anticipated by claims 1-4 and 6 of the patent, they are not patently distinct from patented claims 1-4 and 6.
Bolded limitations shown in comparison table below indicate differences between the claims.
Application Claims 1, 4, 5, 8 & 9

1. A fluid insulation assembly of a container having an insulated
 first fluid chamber configured to contain a fluid, the fluid insulation assembly comprising: an actuation assembly configured to dispense the fluid from the insulated first fluid chamber into a second fluid chamber of the container that is not isolated from ambient air; and a barrier assembly configured to fluidly isolate the fluid within the insulated first fluid chamber from ambient air as the fluid is dispensed from the insulated first fluid chamber into the second fluid chamber, wherein the actuation assembly is configured to move the barrier assembly in a first direction to dispense the fluid from the insulated first fluid chamber into the second fluid chamber, movement of the barrier assembly in the first direction increases a volume of the second fluid chamber.














4. The assembly of claim 2, wherein the barrier assembly includes a valve assembly configured to selectively allow the fluid to flow out of the insulated first fluid chamber without allowing ambient air to pass into the 

5. The assembly of claim 4, wherein the valve assembly selectively allows ambient air to flow into the insulated first fluid chamber when the barrier assembly is moved in a second direction. 

8. The assembly of claim 1, wherein the container includes an inner liner and an outer container, the insulated first fluid chamber defined by a portion of the inner liner.
9. The assembly of claim 1, wherein the second fluid chamber is selectively removable from the container.
Patent Claims 1-4 & 6       

1. A fluid insulation assembly of a container having an insulated 
first fluid chamber configured to contain a fluid, the fluid insulation assembly comprising: an actuation assembly configured to dispense the fluid from the insulated first fluid chamber into a second fluid chamber of the container that is not isolated from ambient air; and a barrier assembly configured to fluidly isolate the fluid within the insulated first fluid chamber from ambient air as the fluid is dispensed from the insulated first fluid chamber into the second fluid chamber, wherein the actuation assembly is configured to move the barrier assembly in a first direction for dispensing the fluid from the insulated first fluid chamber, and wherein the barrier assembly includes at least one barrier magnet that is alignable with at least one magnet of the actuation assembly such that the barrier assembly moves when the at least one magnet of the actuation assembly is moved, and wherein the container includes an inner liner and an outer container, and wherein at least one container magnet assembly is disposed between the inner liner and the outer container, and wherein at least one outer ring magnet is disposed exterior of the outer container.

3. The assembly of claim 1, wherein the barrier assembly includes a valve assembly configured to selectively allow the fluid to flow out of the insulated first fluid chamber without allowing ambient air to pass into the 

4. The assembly of claim 3, wherein the valve assembly selectively allows ambient air to flow into the insulated first fluid chamber when the barrier assembly is moved in a second direction.

6. The assembly of claim 1, wherein the insulated first fluid chamber is defined by a portion of the inner liner.


2. The assembly of claim 1, wherein the second fluid chamber is selectively removable from the container. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (US 2003/0063945).
	Regarding claim 1, Gueret discloses an assembly including: an actuation assembly (upper region of housing member 30 along with closure 60; see fig. 2 and paragraph 57, or member 90; see fig. 6 and paragraph 63) configured to dispense the fluid from an insulated first fluid chamber 20 into a second fluid chamber (chamber of member 30; see figs. 1, 2 and 6, and paragraphs 57 and 63) that is not isolated from ambient air (i.e. via removal of member 60); and a barrier assembly 80 configured to fluidly isolate the fluid within the insulated first fluid chamber 20 from ambient air as the fluid is dispensed from the insulated first fluid chamber 20 into the second fluid chamber (via the one way valve 70, allowing flow in only one direction towards the second chamber; see figs. 2 and 6, and paragraph 56), wherein the actuation assembly (upper region of housing member 30 along with closure 60; see fig. 2 and paragraph 57, or 
	Regarding claim 2, Gueret discloses wherein movement of the barrier assembly 80 in the first direction (towards base 23) decreases a volume of the first fluid chamber 20 (see figs. 2 and 6 and paragraphs 57 and 63).
Regarding claim 4, Gueret discloses wherein the barrier assembly 6 includes a valve assembly 70 configured to selectively allow fluid to flow from the first fluid chamber 20 into the second fluid chamber without allowing ambient air to pass into the firs fluid chamber when the barrier assembly 80 is moved in the first direction (allowing flow in only one direction towards the second chamber; see fig. 2 and paragraph 56).
Regarding claim 9, Gueret discloses wherein the second fluid chamber (chamber within member 30) is selectively removable from the container (see fig. 1 and paragraph 57).
Regarding claim 17, Gueret further discloses wherein the fluid remains at a substantially somewhat steady state temperature (via the insulation properties of the polypropylene material; see paragraph 50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 2003/0063945) in view of Donnelly (US 3,924,774).
	Regarding claims 5 and 12-15, Gueret discloses all the elements of the claimed invention (see rejection of claims 1, 2, 4, 9 and 17 above) except the teaching of the valve assembly selectively allowing ambient air to flow into the first fluid chamber when the barrier assembly is moved in a second direction.
	Donnelly teaches an assembly including a barrier assembly including a valve assembly (see figs. 3 and 4) which allows ambient air to flow into the first fluid chamber (created between the barrier assembly and container 11, 11’; see figs. 9 and 10) when the barrier assembly is moved in an upward, retracted or second direction, in order to facilitate movement in the upward, retracted or second direction (see col. lines 3-7).
	Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique (providing the barrier assembly with a valve that allows ambient air to flow into the first fluid chamber when the barrier assembly is moved in a second direction) taught by Donnelly, to the assembly of Gueret, would have yielded predicable results and resulted in an improved system, namely, a system that would facilitate movement of the barrier assembly in the upward, retracted or second direction, .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 2003/0063945) in view of Kern et al. (US 2014/0054314).
Regarding claim 7, Gueret discloses all the elements of the claimed invention but is silent to the teaching of the barrier assembly including at least one barrier magnet and the actuating assembly including at least one magnet.
Kern teaches discloses an assembly including: a barrier assembly 24, 24’, 24”, 25 configured to fluidly isolate a first fluid chamber within an interior of a container 10 (see figs. 1 and 3), wherein the first fluid chamber is configured to contain a fluid (see paragraph 29); and an actuation assembly (member for applying force directly to the barrier assembly, or an external magnet; see paragraphs 5 and 29) configured to dispense fluid contained within the first fluid chamber; wherein when the actuation assembly consist of an external magnet, the barrier assembly 24, 24’, 24”, 25 includes at least one barrier magnet (see paragraph 5) that is alignable with at least one magnet of the actuation assembly (external magnet) such that the barrier assembly 24, 24’, 24”, 25 moves when the at least one magnet of the actuation assembly is moved (see paragraph 5).
Accordingly, the substitution of one known actuation means (the barrier assembly including at least one barrier magnet and the actuating assembly including at least one magnet, as disclosed by Kern) for another known actuation means (i.e. barrier assembly including a member for applying force directly to the barrier assembly, as disclosed by Gueret) would have been obvious to one of ordinary skill in the art at the time of the .	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 2003/0063945) in view of Leighton et al. (US 9,016,508).
	Regarding claim 8, Gueret discloses wherein the container includes an outer container 21 (see fig. 1). Gueret discloses all the elements of the claimed invention (see discussion of claim 1 above) except the teaching of an inner liner.
	Leighton teaches an assembly including a barrier assembly (plate 22) including a valve assembly (including multiple valves; see figs. 3 and 7 and col. 5, lines 8-15), wherein the container may include an inner liner separating the fluid chamber from the product (fig. 6, col. 3, lines 48-52 and col. 4, lines 9-14).
	Accordingly, one of ordinary skill in the art would recognize that the known option of providing the container with an inner liner involves only routine skill in the art, for the predictable result of providing means for separating the fluid chamber from the product, i.e. facilitating reuse. 
Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive.
In response to applicants argument that ‘070 patent is silent as to the volume of the second fluid chamber and any changes thereto resulting from movement of the barrier, it is noted that U.S Patent No. 10,329,070 claim 1 discloses “wherein the fluid is dispensed from the insulated first chamber into a second chamber”, U.S. Patent No.  movement of the barrier assembly in the first direction is inherent (via the introduction of the dispensed volume of fluid into the second chamber).
In response to applicants argument that Gueret fails to teach an actuation assembly configured to move the barrier assembly in a first direction to dispense the fluid from the insulated first fluid chamber into the second fluid chamber, movement of the barrier assembly in the first direction increasing a volume of the second fluid chamber, it is noted that Gueret teaches wherein the actuation assembly (upper region of housing member 30 along with closure 60; see fig. 2 and paragraph 57, or member 90; see fig. 6 and paragraph 63)  is configured to move the barrier assembly 80 in a first direction (towards base 23) to dispense the fluid from the insulated first fluid chamber 20 into the second fluid chamber (chamber of member 30; see paragraphs 57 and 63), movement of the barrier assembly 80 in the first direction increasing a volume of the second fluid chamber (via the volume introduced therein; see paragraphs 57 and 63).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        




/Vishal Pancholi/Primary Examiner, Art Unit 3754